Case 8:19-cv-02959-CEH-TGW Document 1-3 Filed 12/02/19 Page 1 of 5 PageID 15 0                di".1
                                                                                             ("F

IN THE COUNTY COURT OF POLK COUNTY, FLORIDA
CLAIMS DIVISION
CASE NO. 2019SC-006619-0000-LK

ANGELA PURDY
%BRYAN J. GEIGER, ESQUIRE
2002 E 5TH AVE, SUITE 104
TAMPA, FL 33605
                 PLAINTIFF

VS.

CREDIT PROTECTION ASSOCIATION LP
1200 SOUTH PINE ISLAND RD
PLANTATION, FL 33324
                DEFENDANT


       SUMMONS/NOTICE TO APPEAR FOR PRETRIAL CONFERENCE
YOU ARE HEREBY COMMANDED to serve this NOTICE and a copy of the
COMPLAINT upon: CREDIT PROTECTION ASSOCIATION LP

   YOU ARE HEREBY NOTIFIED that you are required to appear in person or by
attorney at the POLK COUNTY GOVERNMENT CENTER, 930 East Parker Street,
Courtroom 216, Lakeland, Florida on the 25th day of November, 2019, at 10:00 AM for
a PRETRIAL CONFERENCE before a judge of this court.

IMPORTANT-- READ CAREFULLY THE CASE WILL NOT BE TRIED AT THAT TIME.
      DO NOT BRING WITNESSES—APPEAR IN PERSON OR BY ATTORNEY.
    The defendant(s) must appear in court on the date specified in order to avoid a
default judgment. The plaintiff(s) must appear to avoid having the case dismissed for
lack of prosecution. A written MOTION or ANSWER to the court by the plaintiff(s) or the
defendant(s) shall not excuse the personal appearance of a party or its attorney in the
PRETRIAL CONFERENCE. The date and time of the pretrial conference CANNOT be
rescheduled without good cause and prior court approval.
    Any business entity recognized under Florida law may be represented at any stage
of the trial court proceedings by any principal of the business entity who has legal
authority to bind the business entity or any employee authorized in writing by a principal
of the business entity. A principal is defined as being an officer, member, managing
member, or partner of the business entity. Written authorization must be brought to the
Pretrial Conference.
    The purpose of the pretrial conference is to record your appearance, to determine if
you admit all or part of the claim, to enable the court to determine the nature of the
case, and to set the case for trial if the case cannot be resolved at the pretrial
conference. You or your attorney should be prepared to confer with the court and to
explain briefly the nature of your dispute, state what efforts have been made to settle
the dispute, exhibit any documents necessary to prove the case, state the names and


                                        Page 1 of 3
Case 8:19-cv-02959-CEH-TGW Document 1-3 Filed 12/02/19 Page 2 of 5 PageID 16



addresses of your witnesses, stipulate to the facts that will require no proof and will
expedite the trial, and estimate how long it will take to try the case.
   Mediation may take place at the pretrial conference. Whoever appears for a party
must have full authority to settle. Failure to have full authority to settle at this pretrial
conference may result in the imposition of costs and attorney fees incurred by the
opposing party.

    If you admit the claim, but desire additional time to pay, you must come and state
the circumstances to the court. The court may or may not approve a payment plan and
withhold judgment or execution or levy.
    RIGHT TO VENUE: The law gives the person or company who has sued you
the right to file in any one of several places as listed below. However, if you have
been sued in any place other than one of these places, you, as the defendant(s),
have the right to request that the case be moved to a proper location or venue. A
proper location or venue may be one of the following: (1) where the contract was
entered into; (2) if the suit is on an unsecured promissory note, where the note is
signed or where the maker resides; (3) if the suit is to recover property or to
foreclose a lien, where the property is located; (4) where the event giving rise to
the suit occurred; (5) where any one or more of the defendants sued reside; (6)
any location agreed to in a contract; (7) in an action for money due, if there is no
agreement as to where suit may be filed, where payment is to be made.
    If you, as the defendant(s), believe the plaintiff(s) has/have not sued in one of these
correct places, you must appear on your court date and orally request a transfer, or you
must file a WRITTEN request for transfer in affidavit form (sworn to under oath) with the
court 7 days prior to your first court date and send a copy to the plaintiff(s) or
plaintiffs(s) attorney, if any.
   A copy of the statement of claim shall be served with this summons.

   WITNESS MY HAND and Official Seal of this Court on 23rd day of October,
2019.


                                          STACY M. BUTTERFIELD, CPA
        .0.4.4ffix                        CLERK OF THE CIRCUIT COURT
       ; .•                 -4,,          930 EAST PARKER ST., ROOM 240
                              f,          PHONE (863) 534-4000
          f
           tee)
              4   41.4a0"                 By    n 0-Larici




                                         Page 2 of 3
Case 8:19-cv-02959-CEH-TGW Document 1-3 Filed 12/02/19 Page 3 of 5 PageID 17




                  REQUESTS FOR ACCOMMODATIONS
                   BY PERSONS WITH DISABILITIES


    If you are a person with a disability who needs any
    accommodation in order to participate in this proceeding, you
    are entitled, at no cost to you, to the provision of certain
    assistance. Please contact the Office of the Court
    Administrator, 255 N. Broadway Avenue, Bartow, Florida
    33830, (863) 534-4686, at least 7 days before your scheduled
    court appearance, or immediately upon receiving this
    notification if the time before the scheduled appearance is less
    than 7 days; if you are hearing or voice impaired, call 711.




                                  Page 3 of 3
 Case 8:19-cv-02959-CEH-TGW Document 1-3 Filed 12/02/19 Page 4 of 5 PageID 18
  lb.


;_:_t CT Corporation                                                              Service of Process
                                                                                  Transmittal
                                                                                  10/31/2019
                                                                                  CT Log Number 536544626
        TO:      Jeff Davidson
                 Etan Industries Group, Inc.
                 13355 Noel Rd Ste 2100
                 Dallas, TX 75240-6837


        RE:      Process Served in Florida

        FOR:     Credit Protection Association, L.P. (Domestic State: TX)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                   Angela Purdy, Pltf. vs. Credit Protection Association, LP, Dft.
                                           Name discrepancy noted.
        DOCUMENT(S) SERVED:                Summons/Notice, Request, Complaint, Exhibit(s)
        COURT/AGENCY:                      Polk County Court, FL
                                           Case # 2019SC0066190000LK
        NATURE OF ACTION:                  Complaint for violation of the FDCPA
        ON WHOM PROCESS WAS SERVED:        C T Corporation System, Plantation, FL
        DATE AND HOUR OF SERVICE:          By Process Server on 10/31/2019 at 10:36
        JURISDICTION SERVED:               Florida
        APPEARANCE OR ANSWER DUE:          11/25/2019 at 10:00 a.m.
        ATTORNEY(S) / SENDER(S):           Bryan J. Geiger
                                           Seraph Legal, P. A.
                                           2002 E. 5th Ave., Suite 104
                                           Tampa, FL 33605
                                           813-567-1230
        ACTION ITEMS:                      CT has retained the current log, Retain Date: 10/31/2019, Expected Purge Date:
                                           11/05/2019

                                           Image SOP

                                           Email Notification, Jeff Davidson jeffd@creditprotect.com

        SIGNED:                            C T Corporation System
        ADDRESS:                           2929 Allen Pkwy Ste 3300
                                           Houston, TX 77019-7112
        For Questions:                     866-887-5232
                                           SouthTeam3@wolterskluwer.com




                                                                                  Page 1 of 1 / AV
                                                                                  Information displayed on this transmittal is for CT
                                                                                  Corporation's record keeping purposes only and is provided to
                                                                                  the recipient for quick reference. This information does not
                                                                                  constitute a legal opinion as to the nature of action, the
                                                                                  amount of damages, the answer date, or any information
                                                                                  contained in the documents themselves. Recipient is
                                                                                  responsible for interpreting said documents and for taking
                                                                                  appropriate action. Signatures on certified mail receipts
                                                                                  confirm receipt of package only, not contents.
Case 8:19-cv-02959-CEH-TGW Document 1-3 Filed 12/02/19 Page 5 of 5 PageID 19
